Case 9:18-cv-80176-BB Document 147-1 Entered on FLSD Docket 04/16/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                                CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David Kleiman,
   and W&K Info Defense Research, LLC,

                          Plaintiffs,

   v.

   CRAIG WRIGHT,

                          Defendant.

         [PROPOSED] ORDER AMENDING TRIAL AND PRE-TRIAL SCHEDULE

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  March 30, 2020, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, March 24,

  2020. No pre-trial conference will be held unless a party requests one at a later date and the Court

  determines that one is necessary. Unless instructed otherwise by subsequent order, the trial and all

  other proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D. Ferguson,

  Jr. United States Courthouse, 400 North Miami Avenue, Miami, FL 33128. The parties shall

  adhere to the following schedule:

   November 11, 2019           Parties disclose experts and exchange expert witness summaries or
                               reports.

   November 25, 2019           Parties exchange rebuttal expert witness summaries or reports.

   December 9, 2019            All discovery, including expert discovery, is completed.

   December 23, 2019           Parties must have completed mediation and filed a mediation report.

   January 6, 2020             All pre-trial motions, motions in limine, and Daubert motions
                               (which include motions to strike experts) are filed. This deadline
                               includes all dispositive motions. Each party is limited to filing one
                               motion in limine and one Daubert motion. If all evidentiary issues
                               cannot be addressed in a 20-page memorandum, leave to exceed the
                               page limit will be granted.
Case 9:18-cv-80176-BB Document 147-1 Entered on FLSD Docket 04/16/2019 Page 2 of 2




                              The parties are reminded that motions in limine must contain
                              the Local Rule 7.1(a)(3) certification.

   March 20, 2020             Parties submit joint pre-trial stipulation in accordance with Local
                              Rule 16.1(e), proposed jury instructions and verdict form, or
                              proposed findings of fact and conclusions of law, as applicable.


         DONE AND ORDERED in Chambers at Miami, Florida, this ___ day of ________, 2019.



                                                      ______________________________
                                                      Judge Beth Bloom
                                                      United States District Judge

  Copies furnished: All counsel of record.




                                                  2
